UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2014 Issuer Direct Corporation (Exact name of registrant as specified in its charter) Delaware 1-10185 26-1331503 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (919) 481-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 — Submission of Matters to a Vote of Security Holders. On May 23, 2014, Issuer Direct Corporation (the “Company”) held its 2014 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, there were 1,476,903 shares of common stock were represented in person or by proxy. The Company's stockholders approved the three proposals listed below, which proposals are described in detail in the Company's definitive proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on April 2, 2014. The final votes on the proposals presented at the Annual Meeting are as follows: PROPOSAL 1: TO ELECT THREE (6) DIRECTORS TO SERVE UNTIL THE NEXT ANNUAL MEETING OR UNTIL THEIR SUCCESSORS ARE DULY ELECTED AND QUALIFIED Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining Brian R. Balbirnie -0- Andre M. Boisvert -0- William H. Everett -0- J. Patrick Galleher -0- Wesley Pollard -0- David Sandberg -0- PROPOSAL 2: TO APPROVE THE ISSUER DIRECT CORPORATION 2 Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining PROPOSAL 3:TO RATIFY THE SELECTION OF CHERRY BEKAERT, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining 7 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Issuer Direct Corporation By: /s/ BRIAN R. BALBIRNIE Brian R. Balbirnie Chief Executive Officer Date: May 29, 2014 3
